DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-21, 23-25 and 2728 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-3, 5-21, 23-25, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8-9, 13, 23 and 25 recite-in-part “alkenyl radical having up to 15 C atoms”. Claim 5 recites-in-part “alkenyl, alkoxy, alkoxyalkyl, or alkenyloxy radical having up to 15 C atoms”. Alkyl or alkoxy cannot include 0 C atoms and alkenyl, alkenyloxy or alkoxyalkyl cannot include 0 or 1 C atoms. The term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). It is further noted that alkenyl, alkenyloxy or alkoxyalkyl must have at least 2 C atoms. The claims as written are indefinite and unclear. Examiner suggest 
Claims 2-3,6, 7, 10-12, 14-21, 24 and 27-28 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-21, 23-25, and 27-28 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hirschmann et al. (WO 2015/139827 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
	Regarding claims 1, 3, 13, 21 and 27-28. Hirschmann et al. teach a liquid-crystalline medium being dielectrically negative Δε is -3.2 (Example M-15; page 140-141) 
    PNG
    media_image1.png
    170
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    555
    media_image2.png
    Greyscale

 comprising at least one compound of formula IC (CC-V-V) wherein Z1 denotes a single bond in an amount of 18% and at least two compounds falling into the scope of formulas O-6a, BF-1 and BF-2 ( CCVC-3-V, B-4O-O4, B-3O-O5,CB-3-O4 and PB-3-O4) as instantly claimed. 
	Regarding claim 2, Hirschmann et al. teach at least one compound of formula IC-1 (CC-V-V) (Example M15).
Regarding claim 5, Hirschmann et al. teach medium additionally having one or more compounds of formula III (page 42, line 16- page 43, line 20).
Regarding claim 6, Hirschmann et al. teach medium additionally having one or more compounds of formulae L-1 to L-11 (page 66, line31 to page 68, line 14).


Regarding claim 8, Hirschmann et al. teach at least one compound of formula O-6 (CCVC-3-V) (Example M15).
Regarding claim 9, Hirschmann et al. teach medium additionally having one or more compounds of formulae BC, CR, PH-1 and/or PH-2 (page 60, line 14- 35).
Regarding claims 10-11. Hirschmann et al. teach at least one compound of formula 
    PNG
    media_image3.png
    37
    230
    media_image3.png
    Greyscale
 (CC-3-V) in an amount of 21% (Example M15).
Regarding claim 12, Hirschmann et al. teach medium additionally having one or more compounds of formulae P-1 to P-4 (page 73, line 27- page 74, line 29).
Regarding claim 14, Hirschmann et al. teach the medium having at least one polymerizable compound (page 76-, lines 33-37).
Regarding claims 15-16, Hirschmann et al. teach the medium having one or more conventional additives (free-radical scavenger, antioxidant and/or UV stabilizer) for liquid crystalline media ( page 76-page 89).
Regarding claims 17-20, Hirschmann et al. teach an electro-optical display (VA, PSA, PA-VA, PS-VA, PALC, IPS, PS-IPS, FFS and PS-FFS display) and process for the preparation of a liquid crystalline medium having active-matrix and planar alignment layer ( abstract, examples, claims and page 70, lines 19-24).
Regarding claims 23 -25, Hirschmann et al. teach the liquid crystalline medium having one or more compounds represented by formula IIA (i.e. IIA-1 to IIA-2, IIA-7, IIA-8 and IIA-14 on pages 34-35). 
1-3, 5, 7-8, 10-11, 13-16, 18-21, 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Saito (U.S. 2011/0096285 A1).
Regarding claims 1-3 , 21, 23 and 27, Saito teaches explicitly a liquid-crystalline medium (see abstract, claims and example 7 in paragraph [0103]: 
    PNG
    media_image4.png
    146
    294
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    172
    389
    media_image5.png
    Greyscale
) having a negative dielectric ( Δε is  -3.0)  , comprising at least one compound of formula IC  and formula  1C-1 ( V-HH-V) in an amount of 12% and at least two compounds of  formula IIA-28 ( 3-HH1OB(2F,3F)-O2 (1-4-1) in an amount of 7% and  5-HH1OB(2F,3F)-O2 (1-4-1) in an amount of 7%). The structures 3-HH1OB(2F,3F)-O2 and 5-HH1OB(2F,3F)-O2 meets the limitation of at least two compounds of formula IIA-28, wherein 3 and 5 are alkyl denote a straight-chain alkyl radical having 3 and 5 C atoms,
    PNG
    media_image6.png
    54
    296
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    13
    263
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    78
    297
    media_image8.png
    Greyscale
 and O-2 denotes alkoxy radical having 2 C atoms or alkyl radical monosubstituted by Oxygen (halogen) having 2 C atoms [0093]. 
With regard to claim 5, Saito teaches the liquid crystal composition further comprises at least one compound of formula (3) [0022] such as the following formula (3-2):

    PNG
    media_image9.png
    63
    304
    media_image9.png
    Greyscale
 [0023] wherein R5 and R6 are alkyl or alkoxy having 1 to 12 carbon atoms [0023] such as compound 3-HB-O1 seen in Example 7 [0103] which is equivalent to formula III of instant claim 5 when R31 is a straight-chain alkyl having 3 C atoms, Z3 is a single bond, ring A is
    PNG
    media_image10.png
    58
    91
    media_image10.png
    Greyscale
, and R32 is a straight-chain alkoxy having 1 C atom.
With regard to claims 7 and 13, Saito teaches the liquid crystal composition further comprises at least one compound of formula (3) [0022] such as the following formula (3-8):

    PNG
    media_image11.png
    101
    347
    media_image11.png
    Greyscale
 [0023] wherein R5 and R6 are alkyl or alkoxy having 1 to 12 carbon atoms or alkenyl having 2 to 12 carbon atoms [0023] such as compound V2-BB(F)B-1 seen in Example 7 [0103] which is equivalent to formula T-21 of instant claims 7 and 13 when R is a straight-chain alkyl having 1 C atom, n is 2, and m is 0.
With regard to claim 8, Saito teaches the liquid crystal composition further comprises at least one compound of formula (3) [0022] such as the following formula (3-4):

    PNG
    media_image12.png
    104
    357
    media_image12.png
    Greyscale
[0023] wherein R5 and R6 are alkyl or alkoxy having 1 to 12 carbon atoms [0023] such as compound 3-HHEH-3 seen in Example 1 [0097] which is equivalent to formula O-3 of instant claim 8 when R1 is an alkenyl radical having 2 C atoms and R2 is an alkyl radical having 1 C atom.
	With regard to claim 10, Saito teaches liquid-crystalline medium further comprises compound 1V-HH-V seen in Example 2 [0098]. Compound 1V-HH-V is equivalent to formula 
    PNG
    media_image13.png
    47
    204
    media_image13.png
    Greyscale
of instant claim 10.
With regard to claims 11 and 13, Saito teaches the composition can further comprise at least one compound of formula (3) [0022], such a formula (3-1) which is the following:

    PNG
    media_image14.png
    75
    282
    media_image14.png
    Greyscale
[0023] wherein R5 and R6 are independently alkyl having 1 to 12 carbons or alkenyl having 2 to 12 carbons [0023] such as compound V-HH-3 in Example 4 [0100] in an amount of 28% (3-1-1) which is equivalent to formula CC-3-V of instant claims 11 and 13.
With regard to claims 14-16, Saito teaches liquid-crystalline medium comprises additives that mixed with the liquid crystal composition such as an antioxidant [0038] and a polymerizable compound [0063].
	With regard to claims 18-20, Saito teaches the above composition can be used for an AM (active matrix) device [0010 & 0038] having a mode such as IPS, VA or PSA [0037 & 00772] which has a planar alignment layer based on the instant specification on page 125.
Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicants argue that the present mixtures are in no way disclosed in the reference. There are just 7 examples in Saito, and none contain even one compound of formula BF-1, BF-2, L-l to L-11, P-1 to P-4, B-2b, B-2c, IIA-26, IIA-28, IIA-50, IIA-51 or 0-6a. Indeed, the Office Action essentially admits, at page 15 that Saito does not disclose compounds of formula L-l to L-11, one of the alternate possibilities for claim 1 used in a mixture in addition to formula IA, IB, 1C, ID or IE, where it is argued that prior art need not show an example for an anticipatory rejection. As oft restated in numerous legal decisions -a generic disclosure must be sufficiently focused and small so as to allow one of ordinary skill to immediately envisage the allegedly anticipated subject matter. Where, as here, the disclosure encompasses literally tens of thousands of mixtures which do NOT meet the features of the mixtures claimed herein, the fact that a single species (technically, not even a species but a subgeneric disclosure of a compound) might be recited in the reference does not imply, as apparently believed in the office action, that any and all mixtures containing this subgenera can be constructed - unless the reference provides some signposts or direction to one of ordinary skill to make the selections necessary. Indeed, selections are necessary to combine at least two compounds of formula BF-1, BF-2, L-l to L-11, P-1 to P-4, B-2b, B-2c, IIA-26, IIA-28, IIA-50, IIA-51 or 0-6a in a mixture in addition to formula IA, IB, 1C, ID or IE, even where the reference arguably discloses IIA-28 from the list. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would 'at once envisage' the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool 
A) Examiner respectfully disagrees that present mixtures are in no way disclosed in the reference. Saito teaches explicitly a liquid-crystalline medium (see abstract, claims and example 7 in paragraph [0103]: 
    PNG
    media_image4.png
    146
    294
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    172
    389
    media_image5.png
    Greyscale
) having a negative dielectric ( Δε is  -3.0)  , comprising at least one compound of formula IC  and formula  1C-1 ( V-HH-V) in an amount of 12% and at least two compounds of  formula IIA-28 ( 3-HH1OB(2F,3F)-O2 (1-4-1) in an amount of 7% and  5-HH1OB(2F,3F)-O2 (1-4-1) in an amount of 7%). The structures 3-HH1OB(2F,3F)-O2 and 5-HH1OB(2F,3F)-O2 meets the limitation of at least two compounds of formula IIA-28, wherein 3 and 5 are alkyl denote a straight-chain alkyl radical having 3 and 5 C atoms,
    PNG
    media_image6.png
    54
    296
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    13
    263
    media_image7.png
    Greyscale
,
    PNG
    media_image8.png
    78
    297
    media_image8.png
    Greyscale
 and O-2 denotes alkoxy radical having 2 C atoms or alkyl radical monosubstituted by Oxygen (halogen) having 2 C atoms [0093]. Therefore, Saito explicitly anticipates instant claim 1 by teaching each and every limitation of three compounds of the claimed mixture (See Example 7). 
Therefore, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722